Citation Nr: 1100495	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  09-15 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable disability rating for 
rhinitis, claimed as sinusitis.  

2.  Entitlement to service connection for sleep apnea, to include 
as secondary to rhinitis.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

C. dR. Dale



INTRODUCTION

The Veteran had active military service from July 1971 to July 
1975. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In a statement dated in January 2010, the Veteran indicated that 
he wished to continue with his appeal of sleep apnea.  

An appeal may be withdrawn in writing at any time before a 
decision is rendered by the Board.  38 C.F.R. § 20.204(b) (2010).  
The Veteran's January 2010 statement did not specify that the 
issue of entitlement to an initial compensable disability rating 
for rhinitis was withdrawn from the appeal.  Therefore his 
January 2010 statement is not construed as a valid withdrawal and 
the issue remains in appellate status before the Board at this 
time.

The issue of service connection for sleep apnea is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence does not show that the Veteran's rhinitis has been 
manifested by greater than 50 percent obstruction of the nasal 
passage on both sides, by complete obstruction of the nasal 
passage on one side, or by polyps. 






CONCLUSION OF LAW

The criteria for a compensable disability rating for rhinitis 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 
4.97, Diagnostic Code 6522 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In a rating decision dated in August 2007 the RO granted service 
connection for rhinitis, claimed as sinusitis and assigned a 
noncompensable rating effective January 12, 2007.  The Veteran 
has appealed this initial rating.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity in civil occupations.  
38 U.S.C.A. § 1155.  A higher evaluation shall be assigned where 
the disability picture more nearly approximates the criteria for 
the next higher evaluation.  38 C.F.R. § 4.7.  Following an 
initial award of service connection for a disability, separate 
ratings can be assigned for separate periods of time based on 
facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Under Diagnostic Code 6522, a 10 percent rating applies where the 
evidence demonstrates allergic or vasomotor rhinitis, without 
polyps, but with either greater than 50 percent obstruction of 
the nasal passage on both sides or with complete obstruction on 
one side.  A 30 percent rating applies where the evidence 
demonstrates the presence of polyps.  38 C.F.R. § 4.97, 
Diagnostic Code 6522. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Private medical records show that the Veteran complained of and 
was treated for sneezing, runny nose, nasal congestion, and 
allergies.  He was diagnosed with allergic seasonal rhinitis and 
treated with nasal spray.    

In June 2007 the Veteran was accorded a compensation and pension 
(C&P) respiratory examination.  During the examination the 
Veteran reported he had nasal congestion, sinus pressure, and 
sinus headaches.  He reported that he had sinus surgery in 1994 
that provided an improvement but stated that he still has 
symptoms.  He further reported difficulty breathing through his 
nose and stated that he had chronic drainage and occasional 
sneezing.  He denied hospitalization, treatment with oral 
bronchodilators, and treatment with oral inhalants.  He further 
denied recurrent infections of the lungs or sinuses.  Physical 
examination revealed no respiratory difficult.  The Veteran 
breathed through his nose and not through his mouth.  He had 
significant nasal congestion, which demonstrated that the 
opposite nostril was occluded.  Upon breathing, there was some 
impairment in breathing through the nose on each nostril.  He had 
asymmetrical respiratory excursion.  No polyps were seen by the 
examiner.  Spirometric testing showed the absence of any 
significant degree of obstructive pulmonary impairment or 
restrictive ventilator defect.  An x-ray of the sinuses revealed 
thickening of the right maxillary antrum, no fluid level.  The 
diagnosis was rhinitis.  

There is no indication in the VA examination report, or in any 
other medical evidence of record, that the Veteran has at any 
point during the course of his appeal had greater than 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side any point during the period of time on 
appeal.  Additionally, no evidence of polyps has been submitted, 
and the VA examiner specifically found that no polyps were 
present.  As such, a compensable rating is not warranted under 
Diagnostic Code 6522.

The Board has reviewed the remaining diagnostic codes relating to 
diseases of the nose and throat but finds Diagnostic Code 6522 is 
the most appropriate diagnostic code to apply in this case.  See 
38 C.F.R. § 4.97, Diagnostic Codes 6502-6524 (2010). 

While the Veteran believes that a compensable rating is warranted 
for his rhinitis, as a lay person, he is not medically qualified 
to prove a matter requiring medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, his opinion 
is insufficient to establish the percentage of nasal passage 
obstruction. 

The Board, in its role as fact finder, finds the Veteran to be a 
very credible witness.  However, the medical evidence 
demonstrates that the Veteran's disability warrants a 
noncompensable rating.  As the preponderance of the evidence is 
against the claim for an increased rating, the "benefit-of- the- 
doubt" rule does not apply, and the claim is therefore denied.   
8 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 50 
(1990). 

Since the record does not establish that the schedular rating 
criteria are inadequate to rate the manifestations of the 
service-connected rhinitis in this case, referral for 
extraschedular consideration is not warranted.  The disability 
picture as demonstrated is addressed by the established rating 
standard.  The service-connected rhinitis disability picture in 
this regard is not shown to be unusual or exceptional, and the 
Veteran's symptoms are fully contemplated by the schedular rating 
criteria.  Thun v. Peake, 22 Vet.  App. 111, 115-16 (2008).

The Board also notes that neither the Veteran's contentions nor 
the medical evidence suggest a request for a total disability 
rating due to individual unemployability resulting from service-
connected disability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 
454 (2009) (when entitlement to TDIU is raised during the appeal 
of a rating for a disability, it is part of the claim for 
benefits for the underlying disability).  In fact, the Veteran is 
currently employed working as a machine operator and has 
specifically denied missing work due to his condition.  See VA 
examination report dated in June 2007. 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his representative of any information 
and medical or lay evidence that is necessary to substantiate the 
claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  
Notice which informs the veteran of how VA determines disability 
ratings and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
In this case, the RO provided a letter which satisfies these 
criteria in March 2007.

The Board further finds that all necessary development has been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
STRs and VA medical records have been obtained and associated 
with the claims file.  The Veteran was also offered the 
opportunity to testify at a hearing before the Board, but he 
declined. 

The Veteran was afforded a VA examination, the report of which is 
of record.  There is no objective evidence indicating that there 
has been a material change in the severity of the Veteran's 
rhinitis since his VA examination.  The Board finds the above VA 
examination to be thorough and adequate upon which to base a 
decision with regard to the Veteran's claims.  The VA examiners 
personally interviewed and examined the Veteran, including 
eliciting a history from the Veteran, and provided the 
information necessary to evaluate his disability under the 
applicable rating criteria.  
 
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist him in the development of his 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Taking all of the above into consideration, the Board concludes 
that VA has satisfied both duties to notify and assist.  
Accordingly, the Board concludes that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the Veteran 
under Bernard, 4 Vet. App. 384.


ORDER

A compensable rating for rhinitis, claimed as sinusitis, is 
denied. 


REMAND

The Veteran also seeks service connection for sleep apnea to 
include as secondary to breathing problems.  He avers that his 
service-connected rhinitis contributes to his sleep apnea.  In 
his substantive appeal, the Veteran stated that he used a CPAP 
machine to sleep at night.  He also stated that his breathing 
condition from severe obstructive sleep and other respiratory 
events require him to use other methods to sleep at night.  

Private medical records show that the Veteran was tested for and 
diagnosed with severe obstructive sleep apnea.  

In June 2007, the Veteran was accorded a VA respiratory diseases 
examination.  During the examination the Veteran reported that he 
had a 10-year history of sleep apnea and stated that he used a 
CPAP machine.  The examiner did not address the Veteran's sleep 
apnea and no diagnosis was provided upon examination.  The 
examination report was therefore insufficient.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, it 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).  



Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the following 
action: 

1.  Take appropriate action, 
consistent with 38 C.F.R. § 3.159(c), 
to obtain private treatment records 
from Drs. Hammond and Jones, and Tift 
General Hospital, as identified on 
the VA form 21-4142, Authorization 
and Consent to Release Information to 
the Department of Veterans Affairs.  
A new, updated release may be 
required.  All efforts to obtain 
these records must be documented in 
the file.

2.  The Veteran should be scheduled 
for another VA examination.  The 
examiner should be provided with the 
Veteran's claims file and a complete 
rationale should be provided for any 
opinion expressed.  The examiner 
should specifically provide an 
opinion as to whether it is at least 
as likely as not (a 50% or higher 
degree of probability) that the 
Veteran's sleep disorder either began 
during or was otherwise caused by his 
military service, or whether it was 
secondary to a service connected 
disability such as rhinitis. 

3.  After any further development 
deemed necessary, readjudicate the 
issue on appeal in light of the 
additional evidence obtained.  If the 
benefit sought remains denied, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and be given an 
opportunity to respond.  The case 
should then be returned to the Board 
for appellate review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


